Appellant's reliance upon the          Chambers     decision was
                misplaced as Chambers did not announce any new proposition, but rather
                discussed and applied decisions entered previously. Specifically, the
                Chambers court discussed and applied the decision in Polk, which itself
                discussed this court's decision in Byford v. State, 116 Nev. 215, 994 P.2d
                700 (2000). Because it is the substantive holdings in Polk and Byford that
                appellant sought to apply in this case, it is those cases that provide the
                marker for filing timely claims and not the later case, Chambers, which
                merely discussed and applied those cases. Appellant's 2009 petition was
                filed almost two years after entry of Polk and more than nine years after
                this court's decision in Byford.     Under these circumstances, appellant
                failed to demonstrate good cause for the entire length of his delay.
                            Appellant's reliance upon the Byford           decision is further
                misplaced. The Byford decision addressed use of an instruction discussed
                in Kazalyn v. State, 108 Nev. 67, 825 P.2d 578 (1992), a case decided by
                this court six years after appellant was convicted. The                Kazalyn
                instruction was not used in appellant's trial. Even assuming, without
                deciding, that the instructions given in appellant's trial were similar to the
                Kazalyn instruction, appellant cannot demonstrate error as use of the
                instruction would not have been error in this case because appellant's
                conviction was final before this court's decision that the             Kazalyn
                instruction should not be given. See Nika v. State, 124 Nev. 1272, 1284-
                85, 198 P.3d 839, 848 (2008); see also Griffith   V.   Kentucky, 479 U.S. 314,
                322-23 (1987) (discussing that new rules are applied to criminal cases that
                are pending on direct appeal and, therefore, not yet final).
                            Further, this court concluded on direct appeal that there was
                overwhelming evidence of appellant's "involvement in the planning,

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A
                execution and cover-up of the murder." Yates, 103 Nev. at 206, 734 P.2d at
                1256. Therefore, appellant fails to demonstrate actual prejudice related to
                the deliberation and premeditation instructions. Accordingly, the district
                court did not err in concluding that appellant failed to overcome the
                procedural bars.
                             Second, appellant argues he has good cause because he does
                not have legal training, relies on fellow prisoners for legal assistance, and
                has lost legal paperwork while incarcerated. This fails to demonstrate
                good cause for filing an untimely post-conviction petition as appellant fails
                to demonstrate his claims could not have been raised in a timely manner.
                See Phelps v. Dir., Nev. Dep't of Prisons, 104 Nev. 656, 660, 764 P.2d 1303,
                1306 (1988) (holding that petitioner's claim of organic brain damage,
                borderline mental retardation and reliance on assistance of inmate law
                clerk unschooled in the law did not constitute good cause for the filing of a
                successive post-conviction petition).
                            Finally, appellant fails to overcome the presumption of
                prejudice to the State because he failed to demonstrate a fundamental
                miscarriage of justice. See NRS 34.800(1)(b). Therefore, the district court
                did not err in dismissing the petition as procedurally barred. Accordingly,
                we
                             ORDER the judgment of the district court AFFIRMED.




                                                                                           J.
                Douglas                                     Saitta
SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A

                            ERRORS
                cc:   Hon. Elliott Sattler, II, District Judge
                      Mary Lou Wilson
                      Attorney General/Carson City
                      Washoe County District Attorney
                      Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                       4
(0) 1947A

                                                      EIBEN